                   Case 20-11087     Doc 3   Filed 05/12/20   Page 1 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
Sustainable Restaurant Holdings, Inc.,          )   Case No. 20-11087 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
SRG Operations, LLC,                            )   Case No. 20-11088 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Quickfish LLC,                                  )   Case No. 20-11089 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi, LLC,                              )   Case No. 20-11090 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )




PHIL1 8855144v.2
                   Case 20-11087   Doc 3   Filed 05/12/20    Page 2 of 10




                                                )
In re:                                          )   Chapter 11
                                                )
Quickfish Pearl District LLC,                   )   Case No. 20-11091 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Quickfish SW Stark, LLC,                        )   Case No. 20-11092 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Quickfish Slabtown LLC,                         )   Case No. 20-11093 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Quickfish Avanti (Bamboo Sushi Avanti, LLC),    )   Case No. 20-11094 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi NE Alberta, LLC,                   )   Case No. 20-11095 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )

                                            2

PHIL1 8855144v.2
                   Case 20-11087   Doc 3   Filed 05/12/20    Page 3 of 10




                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi Lake Oswego, LLC,                  )   Case No. 20-11096 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi SW 12th, LLC,                      )   Case No. 20-11097 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi Denver Lo-Hi, LLC,                 )   Case No. 20-11098 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi NW 23rd, LLC,                      )   Case No. 20-11099 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi Seattle Cap Hill, LLC,             )   Case No. 20-11100 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                            3

PHIL1 8855144v.2
                   Case 20-11087   Doc 3   Filed 05/12/20    Page 4 of 10




                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi U Village Seattle, LLC,            )   Case No. 20-11101 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )

                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi Embarcadero SF, LLC,               )   Case No. 20-11102 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi Bishop Ranch, LLC,                 )   Case No. 20-11103 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi Kierland Scottsdale, LLC,          )   Case No. 20-11104 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
Bamboo Sushi Commissary Kitchen, LLC,           )   Case No. 20-11105 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                            4

PHIL1 8855144v.2
                    Case 20-11087           Doc 3      Filed 05/12/20        Page 5 of 10




                                                            )
In re:                                                      )   Chapter 11
                                                            )
Bamboo Sushi Biltmore Phoenix, LLC,                         )   Case No. 20-11106 (___)
                                                            )
                          Debtor.                           )
                                                            )
Tax I.D. No. XX-XXXXXXX                                     )
                                                            )
                                                            )
In re:                                                      )   Chapter 11
                                                            )
Bamboo Sushi Valley Fair, LLC,                              )   Case No. 20-11107 (___)
                                                            )
                          Debtor.                           )
                                                            )
Tax I.D. No. XX-XXXXXXX                                     )
                                                            )
                                                            )
In re:                                                      )   Chapter 11
                                                            )
Bamboo Sushi Washington Square, LLC,                        )   Case No. 20-11108 (___)
                                                            )
                          Debtor.                           )
                                                            )
Tax I.D. No. XX-XXXXXXX                                     )
                                                            )

                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER
            (I) DIRECTING JOINT ADMINISTRATION OF THEIR RELATED
              CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF


         Sustainable Restaurant Holdings, Inc. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”),1 respectfully

state the following in support of this motion.



1   A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this
    motion and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Matthew Park in
    Support of Debtors’ First Day Motions and Applications (the “First Day Declaration”), filed
    contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 of the
    United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), on May 12, 2020 (the Petition Date”).

                                                        5

PHIL1 8855144v.2
                     Case 20-11087          Doc 3       Filed 05/12/20        Page 6 of 10




                                               Relief Requested

         1.        The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”): (a) directing procedural consolidation and joint administration of their

related chapter 11 cases; and (b) granting related relief. Specifically, the Debtors request that the

Court maintain one file and one docket for all of these chapter 11 cases under the case of

Sustainable Restaurant Holdings, Inc., and that these chapter 11 cases be administered under the

following caption:

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       ) Chapter 11
                                                             )
Sustainable Restaurant Holdings, Inc., et al.,1              ) Case No. 20-11087 (___)
                                                             )
                                   Debtors.                  ) (Jointly Administered)
                                                             )

1   The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
    tax identification numbers, are as follows: Sustainable Restaurant Holdings, Inc. (6430); SRG Operations, LLC
    (0486); Quickfish LLC (7391); Bamboo Sushi, LLC (9009); Quickfish Pearl District LLC (9060); Quickfish
    SW Stark, LLC (1879); Quickfish Slabtown LLC (7391); Quickfish Avanti (Bamboo Sushi Avanti, LLC)
    (9009); Bamboo Sushi NE Alberta, LLC (7610); Bamboo Sushi Lake Oswego, LLC (9484); Bamboo Sushi SW
    12th, LLC (7382); Bamboo Sushi Denver Lo-Hi, LLC (4045); Bamboo Sushi NW 23rd, LLC (1361); Bamboo
    Sushi Seattle Cap Hill, LLC (9009); Bamboo Sushi U Village Seattle, LLC (9052); Bamboo Sushi Embarcadero
    SF, LLC (5837); Bamboo Sushi Bishop Ranch, LLC (3763); Bamboo Sushi Kierland Scottsdale, LLC (0483);
    Bamboo Sushi Commissary Kitchen, LLC (2194); Bamboo Sushi Biltmore Phoenix, LLC (9412); Bamboo
    Sushi Valley Fair, LLC (2887); Bamboo Sushi Washington Square, LLC (5066). The Debtors’ headquarters
    address is: 920 SW 6th Avenue, Suite 1200, Portland, OR 97204 and mailing address is: PO Box 3347,
    Portland, OR 97208. The Debtors operate restaurants under the following names: Bamboo Sushi and Quickfish.

         2.        The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

         3.        Additionally, the Debtors request that an entry be made on the docket of each of

the Debtors’ chapter 11 cases, other than on the docket of the case of Sustainable Restaurant

Holdings, Inc. that is substantially similar to the following:


                                                         6

PHIL1 8855144v.2
                     Case 20-11087        Doc 3    Filed 05/12/20     Page 7 of 10




                   An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                   Local Rules of Bankruptcy Practice and Procedure of the United
                   States Bankruptcy Court for the District of Delaware directing
                   joint administration of the chapter 11 cases of: Sustainable
                   Restaurant Holdings, Inc.; SRG Operations, LLC; Quickfish LLC;
                   Bamboo Sushi, LLC; Quickfish Pearl District LLC; Quickfish SW
                   Stark, LLC; Quickfish Slabtown LLC; Quickfish Avanti (Bamboo
                   Sushi Avanti, LLC); Bamboo Sushi NE Alberta, LLC; Bamboo
                   Sushi Lake Oswego, LLC; Bamboo Sushi SW 12th, LLC; Bamboo
                   Sushi Denver Lo-Hi, LLC; Bamboo Sushi NW 23rd, LLC;
                   Bamboo Sushi Seattle Cap Hill, LLC; Bamboo Sushi U Village
                   Seattle, LLC; Bamboo Sushi Embarcadero SF, LLC; Bamboo
                   Sushi Bishop Ranch, LLC; Bamboo Sushi Kierland Scottsdale,
                   LLC; Bamboo Sushi Commissary Kitchen, LLC; Bamboo Sushi
                   Biltmore Phoenix, LLC; Bamboo Sushi Valley Fair, LLC; Bamboo
                   Sushi Washington Square, LLC. All further pleadings and other
                   papers shall be filed in and all further docket entries shall be made
                   in Case No. 20-11087 (___).

                                        Jurisdiction and Venue

        4.         The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order by the Court in connection

with this motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

        5.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                    7

PHIL1 8855144v.2
                     Case 20-11087       Doc 3    Filed 05/12/20    Page 8 of 10




        6.         The bases for the relief requested herein are sections 105(a) and 342 of the

Bankruptcy Code, Bankruptcy Rule 1015(b), and Local Rules 1015-1 and 9013-1(m).

                                             Background

        7.         Information about the Debtors’ business and the events leading to the

commencement of these chapter 11 cases can be found in the First Day Declaration, which is

incorporated herein by reference.

                                            Basis for Relief

        8.         Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The four Debtor entities that

commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.

        9.         Further, Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

        An order of joint administration may be entered, without notice and an
        opportunity for hearing, upon the filing of a motion for joint administration
        pursuant to Fed. R. Bankr. P. 1015, supported by an affidavit, declaration, or
        verification, which establishes that the joint administration of two or more cases
        pending in the Court under title 11 is warranted and will ease the administrative
        burden for the Court and the parties. An order of joint administration entered in
        accordance with this Local Rule may be reconsidered upon motion of any party in
        interest at any time. An order of joint administration under this Local Rule is for
        procedural purposes only and shall not cause a “substantive” consolidation of the
        respective debtors’ estates.

Del. Bankr. L.R. 1015-1.

        10.        Joint administration is generally non-controversial, and courts in this district

routinely order joint administration in cases with multiple related debtors.              See, e.g.,
                                                   8

PHIL1 8855144v.2
                     Case 20-11087          Doc 3      Filed 05/12/20        Page 9 of 10




In re Horsehead Holding Corp., No. 16-10287 (CSS) (Bankr. D. Del. Feb. 3, 2016) (directing

joint administration of chapter 11 cases); In re Samson Res. Corp., No. 15-11934 (CSS)

(Bankr. D. Del. Sept. 18, 2015) (same); In re Cal Dive Int’l, Inc., No. 15-10458 (CSS) (Bankr.

D. Del. Mar. 6, 2015) (same); In re Quicksilver Res. Inc., No. 15-10585 (LSS) (Bankr. D. Del.

Mar. 19, 2015) (same); In re GSE Envtl., Inc., No. 14-11126 (MFW) (Bankr. D. Del.

May 6, 2014) (same).2

                                                     Notice

        11.        The Debtors will provide notice of this motion to: (a) the Office of the U.S.

Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims against

the Debtors on a consolidated basis; (c) all parties asserting liens against the Debtors’ assets; (d)

the United States Attorney’s Office for the District of Delaware; (e) the Internal Revenue

Service; (f) the United States Securities and Exchange Commission; (g) the state attorneys

general for all states in which the Debtors conduct business or have conducted business; and (h)

any party that requests service pursuant to Bankruptcy Rule 2002. As the Motion is seeking

“first day” relief, within two business days after the hearing on the Motion, the Debtors will

serve copies of the Motion and any order entered respecting the Motion as required by Del.

Bankr. LR 9013-1(m)(iv). The Debtors submit that, in light of the nature of the relief requested,

no other or further notice need be given.

                                              No Prior Request

        12.        No prior request for the relief sought in this motion has been made to this or any

other court.



2   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                        9

PHIL1 8855144v.2
                   Case 20-11087   Doc 3    Filed 05/12/20   Page 10 of 10




        WHEREFORE, the Debtors respectfully request that the Court enter the Order granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: May 12, 2020                 /s/ Domenic E. Pacitti
Wilmington, Delaware                KLEHR HARRISON HARVEY BRANZBURG LLP
                                    Domenic E. Pacitti (DE Bar No. 3989)
                                    Michael W. Yurkewicz (DE Bar No. 4165)
                                    Sally E. Veghte (DE Bar No. 4762)
                                    919 N. Market Street, Suite 1000
                                    Wilmington, DE 19801
                                    Telephone: (302) 426-1189
                                    Facsimile: (302) 426-9193

                                    -and-

                                    KLEHR HARRISON HARVEY BRANZBURG LLP
                                    Morton R. Branzburg (pro hac vice admission pending)
                                    1835 Market Street, 14th Floor
                                    Philadelphia, PA 19103
                                    Telephone: (215) 569-2700
                                    Facsimile: (215) 568-6603

                                    Proposed Attorneys for the Debtors




                                             10

PHIL1 8855144v.2
